NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KIFLAY TEKLELDET GEBRU,                          No.   16-71242

                Petitioner,                      Agency No. A089-669-262

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Kiflay Tekleldet Gebru, a native of Ethiopia and citizen of Eritrea, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Gebru’s testimony and declaration as to the

length of his detention at the police station and details of his physical mistreatment

during interrogation. See id. at 1048 (adverse credibility determination reasonable

under the “totality of circumstances”). Gebru’s explanations do not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible testimony, in this case, Gebru’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Gebru’s CAT claim also fails because it is based on the same statements the

agency found not credible, and the record does not otherwise compel a finding that

it is more likely than not he would be tortured if returned to Eritrea. See

Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006).

      Finally, we reject Gebru’s contention that the agency failed to consider

record evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir.

                                          2                                    16-71242
2000); Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                       3                           16-71242